                        IN THE UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF DELAWARE


DARNELL LEE,

               Movant/Defendant,

               V.                                    Civ. Act No. 16-508-LPS
                                                     Cr. Act No. 12-10-LPS


UNITED STATES OF AMERICA,

               Respondent/Plaintiff.




Tieffa N. Harper, Assistant Federal Public Defender, Office of the Federal Public Defender, District
of Delaware, Wilmington, Delaware. Attorney for Movant.

Alexander Ibrahim, Assistant United States Attorney, United States Department ofJustice,
Wilmington, Delaware. Attorney for Respondent.




                                 MEMORANDUM OPINION'




September 30, 2019
Wilmington, Delaware

'This case was originally assigned to the Honorable Sue L. Robinson, and was reassigned to the
undersigned's docket on August 30, 2017.
STARK,U.S. District Judge:

I.     INTRODUCTION


       Darnell Lee ("Movant") filed a Modon to Vacate, Set Aside, or Correct Sentence pursuant to

28 U.S.C. § 2255. (D.I. 26) The United States ("Respondent") filed an Answer in Opposition. (D.I.

32) For the reasons discussed, the Court will deny Movant's § 2255 Motion without holding an

evidentiary hearing.

II.    BACKGROUND


       In May 2012, Movant pled guilty to possessing a firearm as a person prohibited, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e). (D.I. 17 at 1) In the Plea Agreement, Movant stipulated that

the Armed Career Criminal Act("ACCA")(18 U.S.C. § 924(e)(2)(A)) applied to his case and to the

existence of three prior convictions for a violent felony or serious drug offense:(1) a 1994 Delaware

conviction for possession with intent to deliver a narcotic schedule II substance;(2) a 2003

Delaware conviction for possession with intent to deliver a controlled substance; and (3) a 2007

Delaware conviction for aggravated menacing in violation of 11 Del. C.§ 602(b). (D.1.17 at 1-2)

The Honorable Sue L. Robinson sentenced Movant to the mandatory minimum 180-month term of

imprisonment because Movant's three prior felonies qualified him for enhanced penalties under the

ACCA. (D.L 19;D.I.20; D.I. 23)

        Movant filed the instant § 2255 Motion in June 2016, asserting that his 2007 Delaware

conviction for aggravated menacing no longer qualifies as a "violent felony" under the ACCA after

Johnson v. United States^ 135 S.Ct. 2551 (2015). (D.L 26 at 6) Respondent filed an Answer in

Opposition to Movant's § 2255 Motion, arguing that the Motion should be dismissed as meritless

because Movant's 2007 conviction still constitutes a "violent felony" under the ACCA. (D.I. 32 at

1-2)
III.   DISCUSSION


       A person convicted under 18 U.S.C. § 922(g^ faces a maximum sentence of 10 years. See 18

U.S.C. § 924(a)(2). The ACCA substantially increases the sentence to a mandatory minimum term

of 15 years if the person has three previous convictions for a "violent felony or a serious drug

offense, or both." See 18 U.S.C. § 924(e)(1). A prior offense qualifies as a "violent felony" under

the ACCA if it is "punishable by imprisonment for a term exceeding one year" and it:

               (i) has as an element the use, attempted use, or threatened use of
               physical force against the person of another; or

               (ii) is burglary, arson, or extortion, involves use of explosives, or
               otherwise involves conduct that presents a serious potential risk of
               physical injury to another.

18 U.S.C.§ 924(e)(2)(B)(emphasis added).

        Subsection (i) above is known as the "elements clause" or "force clause;" the first portion of

subsection (ii) — "burglary, arson, or extortion" — is known as the ACCA's "enumerated clause;" and

the remainder of subsection (ii) is known as the ACCA's "residual clause." See Stokeling v. United

States, 139 S.Ct 544,556 (2019). In 2015, the Supreme Court held that the ACCA's residual clause

definition of a "violent felony" is unconstitutionally void for vagueness under the Due Process

Clause. See Johnson, 135 S.Ct. at 2556-60. The Supreme Court made Johnson retroactively applicable

on collateral review in Wekh v. United States, 136 S.Ct. 1257,1264 (2016). However,"Johnson did not

disturb the other parts of the ACCA,including the ACCA's other two means of determining

whether a potential predicate crime is a crime of violence: namely, the 'elements' [force] clause at

§ 924(e)(2)B)(i) dealing with the use or threatened use of force, and the 'enumerated offense' clause

at § 924(e)(2)(B)(ii)." United States v. Parks,237 F. Supp. 3d 229,235(M.D. Pa. 2017). The issue in

this case is whether Movant's predicate crime of aggravated menacing under Delaware law is a

"violent felony" under the ACCA's elements/force clause.
        A. Categorical/Modified Categorical Approach

        Courts apply what is known as the "categorical approach" to determine if a prior conviction

qualifies as a predicate violent felony under the ACCA's elements/force clause. See Descamps v. United

States, 570 U.S. 254, 257 (2013); Taylor v. United States, 495 U.S. 575,600 (1990). Under this

approach, a federal "sentencing court may look only to the elements of a defendant's prior

conviction, not to the particular facts underlying those convictions." United States v. Abbott, 748 F.3d

154,157(3d Cir. 2014). The relevant question is "whether the least culpable conduct covered by the

statute at issue" forming the basis of the defendant's predicate conviction has as an element the use,

attempted use, or threatened use of physical force. See Stokeling, 139 S.Ct. at 556. In order to

determine what a statute covers under the categorical approach, federal courts rely on the

interpretation of the offense issued by the courts of the state in question. Ids, see also United States v.

Winston, 850 F.3d 677,684(4^ Cir. 2017). "If the elements of the prior conviction are identical to

(or narrower than) the elements of the QACCA crime, the prior conviction can serve as an ACCA

predicate." United States v. Daniels, 915 F.3d 148,150(3d Cir. 2019). "But if the statute sweeps more

broadly than the Q [ACCA's ^violent felony' defioition], a conviction under that law cannot count as

an ACCA predicate, even if the defendant actually committed the offense in its generic form."

Descamps v. United States, 570 U.S. 254, 261 (2013); see also Mathis v. United States, 136 S.Ct. 2243,2248-

49 (2016)(explaining that,if state statute of conviction is indivisible, i,e., elements define a single

crime, and conduct cnminali2ed under statute is broader than ACCA definition, a conviction for

that crime may not be grounds for enhanced sentence).

        To succeed under the categorical approach, a defendant must demonstrate "a realistic

probability, not a theoretical possibility," that the statute at issue could be applied to conduct that

does not constitute a violent felony by "at least point[ingj to his own case or other cases in which

the ... courts in fact did apply the statute in the ... manner for which he argues." See Goni^les v.
Duenas-Alvarei^ 549 U.S. 183,193 (2007). If"the law defines the crime in such a way that it can be

committed using either violent or non-violent force, then the crime is not a violent felony under

[the] ACCA,even if the defendant actually used violent force in committing the crime." United States

V. Haight, 892 F.3d 1271,1279 (D.C Cir. 2018).

               The question for the sentencing court in the elements-clause context
               is whether every defendant convicted of that state or federal felony
               must have          attempted to use, or threatened to use physical
               force against the person of another in order to have been
               convicted^ not whether the particular defendant actually ustd,
               attempted to use, or threatened to use physical force against the
               person of another in thatparticular case. If the answer to that
               question is "no," and the statute forming the basis for the
               defendant's previous state or federal conviction criminalizes conduct
               that does not involve "the use, attempted use, or threatened use of
               physical force against the person of another," then a conviction
               under that statute may not serve as a violent-felony predicate under
               the elements clause, assuming that statute is an "'indivisible' statute —
               i.e., one not containing alternative elements."

United States v. Burris, 912 F.3d 386, 392(6* Cir. 2019).

       The categorical approach is used when the predicate offense statute is indivisible, i.e., the

statute for the predicate offense defines a single crime and does not contain alternative elements. In

contrast, when the predicate offense statute is divisible, courts use a variant of the categorical

approach, known as the "modified categorical approach," to determine what specific conduct led to

the defendant's conviction. See Descamps, 570 U.S. at 257-58. A divisible statute defines multiple

crimes and "sets out one or more elements of the offense in the alternative — for example, stating

that burglary involves entry into a building or an automobile." Descamps, 570 U.S. at 257-58. The

modified categorical approach permits sentencing courts "to consult a limited class of doctiments

... to determine which alternative formed the basis of the defendant's prior conviction." Id. at 257.

These documents, called Shepard documents,include "the indictment, jury iastructions, or plea

agreement and colloquy." Mathis, 136 S.Ct. at 2249. Notably, the modified categorical approach
only applies to statutes that list multiple alternative sets of elements, not statutes that list multiple

alternative factual means of committing a single element.^ See Mathis, 136 S.Ct. at 2249.

        B. The ACCA's Definition of Violent Felony

        A prior state conviction is categorically a "violent felony" under the elements/force clause of

the ACCA if the statute for the prior state conviction contains an element requiring at least the "use,

attempted use, or threatened use of physical force." Moore, 916 F.3d at 240. The Supreme Court has

interpreted the term "physical force" to denote "wb/enf force." See Johnson v. United States, 559 U.S.

133,132, 140 (2010)(hereinafter referred to as "Johnson 2010"). Violent force is "force exerted by

and through concrete bodies" that is "capable of causing physical pain or injury to another person."

Johnson 2010, 559 U.S. at 138-40; see also United States v. Castleman, 572 U.S. 157 (2014). In Castleman,

the Supreme Court opined that "the word 'use' conveys the idea that the thing used (here,'physical

force') has been made the user's instrument." Castleman, 572 U.S. at 170-71. "Minor uses of force



^The Mathis Court explained how to discern if a statute lists alternative sets of elements as opposed
to alternative factual means of committing a single element in the following manner:

                To use a hypothetical adapted firom two of our prior decisions,
                suppose a statute requires use of a "deadly weapon" as an element of
                a crime and further provides that the use of a "knife, gun, bat, or
                similar weapon" would all qualify. Because that kind of list merely
                specifies diverse means of satisfying a single element of a single crime
                — or otherwise said, spells out various factual ways of committing
                some component of the offense — a jury need not find (or a
                defendant admit) any particular item: A jury could convict even if
                some jurors "conclude[d] that the defendant used a knife" while
                others "conclude[d] he used a gun," so long as aU agreed that the
                defendant used a "deadly weapon." And similarly, to bring the
                discussion back to burglary, a statute might — indeed, as soon
                discussed, Iowa's burglary law does — itemize the various places that
                crime could occur as disjunctive factual scenarios rather than separate
                elements, so that a jury need not make any specific findings (or a
                defendant admissions) on that score.

Mathis, 136 S. Ct. at 2249.
may not constitute 'violence'in the generic sense." Id. at 166. However, violent force may be

applied "direcdy {e.g., hitting a victim with a bat) or ... indirectly {e.g., throwing a brick at a victim)."

United States v. Ramos, 892 F.3d 599,611 (3d Cir. 2018). "Violent force" entails "more force than the

slightest offensive touching,"' but"does not require any particular degree of likelihood or

probability that the force used wiU cause pain or injury; only potentiality." Stoke/ing, 139 S.Ct. at 550.

        C. Delaware's Aggravated Menacing Statute

        When Movant was convicted of aggravated menaciug in 2007, Delaware's aggravated

menacing statute provided:

                (b) A person is guilty of aggravated menacing when by displaying
                what appears to be a deadly weapon, that person intentionally places
                another person in fear ofimminent physical injury. Aggravated
                menacing is a class E felony.

11 Del. C.§ 602(b)(2007). The parties appear to agree that the categorical approach govems the

analysis in tbis case."^ The Court concurs, because Delaware's aggravated menacing statute is

indivisible.'

        To reiterate, the issue in this case is whether Movant's conviction for a^ravated menacing

constitutes a violent felony under the ACCA's elements/force clause. Movant contends that it does

not because the state statute does not require the intentionaJuse, attempted use, or threatened use

ofphysicalforce against the person of another. (D.I. 29 at 14)(emphasis added) Although not


^Johnson 2010, 559 U.S. at 139.

"^Respondent clearly states it is comparing "the elements of Delaware's aggravated menacing statute
under the              approach to [the] ACCA's elements clause." (D.I. 32 at 3, 6) In turn,
although Movant does not explicitly assert whether he is appljting the categorical approach or the
modified categorical approach, the manner of his presentation indicates he is applying the
categorical approach.

'The Court concludes that the aggravated menacing statute is indivisible for two reasons:
(1) § 602(b) lists a single set of elements that define a single crime; and (2)§ 602(b) proscribes only
one degree of aggravated menacing which is subject to the same maximum sentence, namely, the
sentence for a class E felony.
entirely clear, Movant appears to believe that displaying a deadly weapon to intentionally place

another person in fear ofimminent physical injury, as required by the aggravated menacing statute, is

not equivalent to intentionally using or threatening to use physical force, either because:(1) causing

fear of imminent physical injury is not the equivalent of using or threatening to use violent force; or

(2) displaying a deadly weapon is not the equivalent of intentionally using a deadly weapon.

Respondent replies that a conviction under Delaware's aggravated menacing statute categorically

qualifies as a "violent felony" because it necessarily involves the threatened use of physical force.

(D.I. 32 at 3) For the reasons set forth below, after comparing the elements of Delaware's

aggravated menacing statute with the elements of the ACCA's elements/force clause, the Court

concludes that aggravated menacing under § 602(b) categorically qualifies as a crime of violence

under the ACCA's elements/force clause.

        Delaware's aggravated menacing statute does not mandate actual physical injury or contact;

rather, it mandates that the victim be placed in fear of physical injury. Since the Third Circuit

interprets a "violent felony" under the ACCA and a "crime of violence" under the Sentencing

Guidelines as interchangeable concepts,^ and also describes the "violent felony" inquiry under the

ACCA and 18 U.S.C. § 16(a) as "analogous,"^ the Court will examine the text of Delaware's § 602(b)

and Delaware statutory definitions within the framework provided by applicable Third Circuit

decisions.


        In Delaware,"physical injury" is defined by statute as "impairment of physical condition or

substantial pain." 11 Del. C.§ 222(23). "Impairment of a physical condition" means 'Tiarm to the

body that results in a reduction in one's ability to use the body or a bodily organ" and does not



^See United Sates v. White, 748 F. App'x 446,448 (3d Cir. 2018).

TAddo V. Atty Gen., 355 F. App'x 672, 677 (3d Cir. 2009).


                                                    7
include "de minimid' injuries. Williamson v. State, 113 A.3d 159,161 (Del. 2015). In turn, although the

term "substantial pain" is given "its commonly accepted meaning," the Delaware Supreme Court has

interpreted the phrase to require evidence of meaniagful injuries (such as lingering pain, cuts and

abrasions, swelling and bruising, limitations in movement, or broken bones). Id. at 160-62. Finally,

Delaware statutory law defines "deadly weapon" as including a "firearm P, a bomb,a knife of any

sort (other than an ordinary pocketknife carried in a closed position), switchblade knife, billy,

blackjack, bludgeon, metal knuckles, slingshot, razor, bicycle chain or ice pick or any dangerous

instrument... which is used, or attempted to be used, to cause death or serious physical injury." 11

Del. C.§ 222(5).

        Viewing these statutory definitions in context with relevant Third Circuit caselaw

demonstrates that the degree of harm encompassed by Delaware's aggravated menacing statute

parallels the degree of harm required under the ACCA's elements/force clause. For instance, in

United States v. Chapman, the Third Circuit applied the reasoning in Castleman and held that a crime

involving the threatened use of physical force qualifies as a crime of violence under the Sentencing

Guidelines, whether or not the perpetrator struck the victim's body. See United States v. Chapman, 866

F.3d 129,134-35 (3d Cir. 2017);      also United States v. McCants,920 F.3d 169,181 (3d Cir. 2019)

(considering New Jersey's robbery statute). In Ledoue v. Attomej General, 462 F. App'x 162, 166 (3d

Cir. 2011), the Third Circuit held that a violation of Delaware's aggravated menacing statute qualifies

as a crime of violence under 18 U.S.C. § 16(a) because it "necessarily involves the threatened use of

force."® In reaching this conclusion, the Third Circuit emphasized that Delaware's aggravated

menacing statute requires "intentionally placing another person in fear of [] physical harm from what

appears to be a deadly weapon," as opposed to requiring "the actual infliction of P physical harm


®The only difference between § 16(a) and the ACCA's elements clause is the inclusion of the extra
phrase "or property." Compare § 16(a) with 18 U.S.C. § 924(e)(2)(A).
from what appears to be a deadly weapon." Id It added that,"[i]ntentionaIly threatening another

with what is perceived to be a deadly weapon is inarguably threatening the victim with 'violent

force,' as that phrase is defined in Johnson, irrespective of whether the threat can actually be fulfilled."

Id. at 166.


        Movant's vague suggestion that displaying a deadly weapon as required by § 602(b) does not

result in the type of"violent force" contemplated under Johnson is unavailing. Since a conviction

under § 602(b) requires proof of"specific intent to place another in fear of imminent physical

injury," the mens rea required under § 602(b) satisfies the mens rea requirement. See State v. A^ad,767

A.2d 806,810 (Del. Super. Cl 1999), overruled on othergrounds by Poteat v. State, 840 A.2d 599 (Del.

2003); see also United States v. Fisher, 421 F.Supp.2d 785,795(D. Del. 2006). In other words, a

conviction for aggravated menacing cannot be obtained based on a showing of mere reckless or

negligent display of a deadly weapon, nor upon a showing of mere possession.

        Delaware's statutory definitions for "deadly weapon" and "intent" also support the

conclusion that § 602(b) satisfies the ACCA's "threatened use" requirement. The specifically

enumerated items (guns, knife, etc.) or generic "dangerous instruments" referenced in Delaware's

"deadly weapon" definition only constitute deadly weapons if they are "used,or attempted to be

used, to cause death or serious physical injury." 11 Del C.§ 222(5). Moreover,in Delaware, a

"person is presumed to intend the natural and probable causes of the person's act,"^ and a "person

acts intentionally with respect to an element of an offense when [] it is the person's conscious object

to engage in the conduct of that nature or to cause that result." 11 Del. C.§ 231(b)(1). The fact that

§ 602(b) limits convictions to situations in which the threatened force occurs by showing what

appears to be a deadly weapon capable of violence leading to serious physical pain or injury

comports with the Third Circuit's holding in Chapman that the "use of physical force ... involves the


'11 Del. C. § 306(c)(1).
intentional employment of something capable of causing physical pain or injury to another person,

regardless of whether the perpetrator struck the victim's body." 866 F.3d at 133. It also comports

with the Supreme Court's holding in Castieman that the use of force encompasses the indirect

application of force. See 1345 S.Ct. at 1415 (explaining that when, for example, defendant uses

poison against another person, the relevant'"use of force'... is not the act of'sprinld[iag]' the

poison;it is the act of employing poison knowingly as a device to cause physical harm").

        Further,§ 602(b)'s requirement of "intentionally plac[ing| another person in fear of

imminent physical injury" accords with the generally accepted definition of"threat," providing an

additional reason for concluding that aggravated menacing involves the "threatened use of physical

force" as required by the ACCA. See, e.g.. Black's Imiv Dictionary 1327 (5''' ed. 1979)(defining "threat"

as "communicated intent to inflict physical or other harm on any person or on property" or

"declaration ofintention or determination to inflict punishment,loss, or pain or another, or to injure

another by the commission of some unlawful [act]").

        Finally, in Ledoue, when discussing Delaware's a^ravated menacing statute in light ofJohnson

2010 and 18 U.S.C. § 16(a), the Third Circuit concluded that "[ijntentionally threatening another

with what is perceived to be a deadly weapon is inarguably threatening the victim with 'violent

force,' as that phrase is defined in Johnson [201O]." 462 F. App'x at 166; see also Chapman,866 F.3d at

135-36 (finding that element "threat to injure the person of the addressee or of another" necessarily

threatens use of physical force and squarely falls within career offender enhancement's definition of

"crime of violence"). While Movant is correct that Ledoue is a Tpte-Johnson case, that fact does not

alter the outcome here. See, e.g.. United States v. Abdullah, 905 F.3d 739, 748 (3d Cir. 2018)(post-

Johnson holding that injury which must have been caused or attempted with deadly weapon "naturally

involves the use, attempted use, or threat to use the type of violent physical force contemplated by




                                                   10
the guidelines' definition of'crime of violence'"); see also United States v. Burris, 912 F.3d 386,405 (6*

Cir. 2019)(collecting cases).

        Thus,after applying the reasoning from Chapman, McCants, Ledoue, and Abdullah to the

instant situation, and having found no Delaware decision to the contrary, the Court concludes that a

Delaware conviction for aggravated menacing offense pursuant to § 602(b) is properly classified as a

"violent felony" under the ACCA's elements/force clause. Accordingly, the Court will deny

Movant's § 2255 Motion as meritless.

IV.     EVIDENTIARY HEARING


        A district court is not required to hold an evidentiary hearing on a motion filed pursuant to

28 U.S.C. § 2255 if the "motion and the files and records of the case conclusively show" that the

movant is not entitled to relief. 28 U.S.C. § 2255; see also United States v. Booth, 432 F.3d 542, 545-46

(3d Cir. 2005); United States v. McCoy,410 F.3d 124,131 (3d Cir. 2005); Rule 8(a), 28 U.S.C. foil.

§ 2255. As previously discussed, the record conclusively demonstrates that Movant is not entitled to

relief under § 2255. Therefore, an evidentiary hearing is not warranted.

V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2255 motion must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate only if the movant "has made a substantial showing of the denial of a constitutional

right." 28 U.S.C. § 2253(c)(2). The movant must "demonstrate that reasonable jurists would find

the district court's assessment of the constitutional claims debatable or wrong." Slack v. McDaniel,

529 U.S. 473,484(2000).

        The Court has concluded that it must deny Movant's § 2255 Motion, and is persuaded that

reasonable jurists would not find this assessment debatable. Therefore, the Court will not issue a

certificate of appealability.


                                                    11
VI.    CONCLUSION


       For the foregoing reasons, the Court will dismiss as meritless Movant's 28 U.S.C. § 2255

Motion to Vacate, Set Aside, or Correct Sentence without an evidentiary hearing. The Court will

not issue a certificate of appealability. An appropriate Order will be entered.




                                                  12
